

113 SRES 331 ATS: Congratulating the Florida State University football team for winning the 2014 Bowl Championship Series national championship.
U.S. Senate
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 331IN THE SENATE OF THE UNITED STATESJanuary 13, 2014Mr. Nelson (for himself and Mr. Rubio) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the Florida State University football team for winning the 2014 Bowl Championship Series national championship.Whereas on January 6, 2014, before a crowd of more than 94,000 fans in Pasadena, California, the Florida State University Seminoles won the 2014 Bowl Championship Series (BCS) national championship with a 34-31 victory over the Auburn University Tigers;Whereas Florida State University completed the largest comeback ever in a BCS national title game, giving the university its third national championship;Whereas the Seminoles finished the 2013 season with a record of 14 wins and 0 losses;Whereas Florida State University football head coach Jimbo Fisher won his first national title as a head coach, bringing his total record at Florida State University to 45 wins and 10 losses;Whereas Florida State University quarterback Jameis Winston was awarded the 79th Heisman Memorial Trophy;Whereas Jameis Winston is the only freshman quarterback to ever lead a Football Bowl Subdivision team to 13 wins and a BCS national title game;Whereas the Seminoles finished 2013 ranked first in the Harris Poll, the USA Today Coaches Poll, the Associated Press Top 25, and the BCS Standings;Whereas the Florida State University Seminoles triumphed over the Duke University Blue Devils 45 to 7 to win the Atlantic Coast Conference (ACC) championship title on December 7, 2013;Whereas Florida State University football had 17 players named to the 2013 All-ACC team, the most of any school in the conference;Whereas Florida State University fans worldwide supported and encouraged the Seminoles throughout the 2013 football season;Whereas Florida State University president Eric J. Barron and athletics director Stan Wilcox have led the Florida State University to excellence in both academics and athletics;Whereas Florida State University is one of the preeminent research universities in the State of Florida; andWhereas the Florida State University students, faculty, alumni, and all Seminole fans have brought pride to their institution and the entire State of Florida: Now, therefore, be itThat the Senate—(1)congratulates the Florida State University football team for winning the 2014 Bowl Championship Series national championship;(2)recognizes the players, coaches, students, staff, and fans whose dedication helped Florida State University win the championship; and(3)respectfully requests that Secretary of the Senate transmit an enrolled copy of this resolution to—(A)the president of Florida State University, Eric J. Barron;(B)the athletics director of Florida State University, Stan Wilcox; and(C)the head coach of the Florida State University football team, Jimbo Fisher.